Case: 15-30287      Document: 00513302949         Page: 1    Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-30287
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 10, 2015
                                                                             Lyle W. Cayce
A.V. BARNETT,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

STATE OF LOUISIANA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CV-3238


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       A.V. Barnett, Louisiana state prisoner # 125936, appeals the district
court’s dismissal of his 28 U.S.C. § 1361 petition for a writ of mandamus, in
which he sought to have the district court order state courts to produce records
and order his immediate release. He now renews his argument that no valid
indictment ever issued in his case and that his conviction is therefore invalid.
He also appears to raise, for the first time on appeal, a claim of prosecutorial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30287    Document: 00513302949     Page: 2   Date Filed: 12/10/2015


                                 No. 15-30287

misconduct, but this newly raised claim will not be considered. See Shanks v.
AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch v. Coca-Cola
Co., 119 F.3d 305, 319 (5th Cir. 1997).
      Even affording his brief liberal construction, Barnett makes no
argument that his mandamus petition was improperly dismissed.              More
specifically, he does not dispute the district court’s correct determination that
it lacked jurisdiction under § 1361 to compel state officials to perform their
official duties, see Moye v. Clerk, DeKalb County Superior Court, 474 F.2d 1275,
1275-76 (5th Cir. 1973), or that, to the extent he sought release from custody,
he must pursue relief in the form of a 28 U.S.C. § 2254 habeas corpus petition.
By failing to brief such argument, Barnett has abandoned the sole ground for
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Accordingly, the district court’s judgment is AFFIRMED.




                                          2